Citation Nr: 1545207	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  07-37 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disability, claimed as melanoma, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from February 2007 and February 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.  

In September 2011, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.   

The issues on appeal were previously denied by the Board in a December 2013 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veteran's Claims, and the Board's decision was vacated with regard to the issues on appeal, following a March 2015 Memorandum Decision by the Court.  The Court vacated the Board's December 2013 decision and remanded the matter so that the Board could provide additional development.

The issues on appeal previously included entitlement to service connection for a central nervous system disability manifested by dizziness (CNS disability) and entitlement to service connection for migraine headaches.  A July 2015 RO rating decision granted service connection for migraine headaches.  The RO then characterized a previous service-connected disability that was noted as head trauma with residual headaches, to a classification of a traumatic brain injury under diagnostic code 8045 which encompasses the of entitlement to service connection for a CNS disability manifested by dizziness.  Therefore, the Board finds that the grant of service connection during the pendency of an appeal has extinguished the appeals as to the issues of entitlement to service connection for migraine headaches and a CNS disability manifested by dizziness.  Therefore, those issues are no longer before the Board on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


REMAND

A March 2015 Court Memorandum Decision concluded that the Board's December 2013 decision denying entitlement to service connection for bilateral hearing loss, tinnitus, and a skin disability did not provide adequate reasons and basis, and also relied upon incomplete VA examination reports.

With regard to the claims of entitlement to service connection for bilateral hearing loss and tinnitus, the Court determined that the Board relied upon a September 2012 VA audiological examination report that did not contain any rationale for a negative nexus opinion concerning tinnitus.  Second, the Court found that the VA examiner did not provided a reasoned medical explanation connecting the observations concerning the conclusion that the Veteran's normal hearing at separation from service indicated that he was not exposed to noise sufficient to cause any hearing loss.  Finally, the Court also found that the Board did not provide an adequate statement of reasons and bases for finding the Veteran's report of continual symptoms since service not credible.  

Therefore, the Board finds that the Veteran should be provided an additional VA examination concerning the claims for service connection for bilateral hearing loss and tinnitus, that requests an opinion that will remedy the deficiencies noted by the Court in the December 2013 Board decision.

With regard to the claim of entitlement to service connection for a skin disability, the Court determined that the Board relied upon an incomplete September 2012 VA skin examination report.  The Court found that the VA examiner did not provide an adequate rationale for determining that the Veteran's skin condition was not caused by exposure to herbicides.  Specifically, the Court found that the VA examiner provided a conclusory opinion that the Veteran's skin condition was not known to be associated herbicide exposure according to VA references.  Additionally, the Court noted that an adequate medical opinion was required addressing the Veteran in-service sun exposure and whether any current skin condition was aggravated by sun exposure during service.

Therefore, the Board finds that the Veteran should be provided an additional VA examination concerning the claim of entitlement to service connection for a skin disability, to include as due to exposure to herbicides, that will request an opinion to remedy the deficiencies noted by the Court in the December 2013 Board decision.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of any bilateral hearing loss and tinnitus.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner must consider statements from the Veteran regarding continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Additionally, the examiner must consider the Veteran's statements that his hearing loss and tinnitus were caused or aggravated by enemy mortar fire, which he reported caused his ear drums to burst.  The examiner must also concede noise exposure during service as the Veteran served as an engine equipment repairman and received a M-14 rifle marksman and expert marksman badge.  A complete rationale for any opinion expressed should be provided. The examiner should provide the following:

(a)  Is it at least as likely as not (50 percent probability or greater) that any current bilateral hearing loss was caused by or aggravated by the Veteran's in-service noise exposure, to include in Vietnam?

(b)  Is it at least as likely as not (50 percent probability or greater) that any current tinnitus was caused by or aggravated by the Veteran's in-service noise exposure in-service in Vietnam?

2.  Schedule the Veteran for a VA examination by a medical doctor with the appropriate expertise to determine the etiology of diagnosed actinic keratosis and squamous cell carcinoma.  The examiner must review the claims file and must note that review in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions, to include in-service sun and herbicide exposure.  Any necessary tests and studies should be accomplished with all results made available to the examiner prior to the completion of the report.  The examiner should provide the following:

(a)  Is it at least as likely as not (50 percent probability or greater) that diagnosed actinic keratosis, squamous cell carcinoma, or any other diagnosed skin disability had its onset in service or is causally related to service, to include as due to presumed exposure to herbicides during service?  The examiner should also consider the Veteran's statements regarding symptoms in service and his statements of continuous symptoms of skin problems since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

(b)  Is it at least as likely as not (50 percent probability or greater) that diagnosed actinic keratosis, squamous cell carcinoma, or any other skin disability is due to exposure to the sun during service?  The examiner must comment on and reconcile the September 2012 VA examination report that discussed the effects of sun exposure on the Veteran's skin condition.  

(c)  Is it at least as likely as not (50 percent probability or greater) that diagnosed actinic keratoses, squamous cell carcinoma, or any other skin disability was aggravated (increased in severity beyond the natural progress of the disorder) by the exposure to the sun during service?  The examiner must comment on and reconcile the September 2012 VA examination report that discussed the effects of sun exposure on the Veteran's skin condition.  

3.  Then, readjudicate the claims.  If the decisions remain adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

